Judge Lane
delivered the opinion of the court:
The facts agreed, show clearly that the note, the amount of which the plaintiff seeks to recover, was given in consideration of the lease. The title of the lessor to the premises leased, is derived under the will of Isaac Walker, who derived a possessory title, by succession to his father, one of the Wyandot tribe of Indians, the lands lying within their reservation.
The statute of the United States, of 1802, enacts that no purchase, lease, conveyance, or title of, or to land from, an Indian, shall have any validity, unless made in a treaty with the United States. The lease, therefore, transferred no title, because the lessors possessed no title to transfer; consequently, the consideration of the note fails, and the plaintiff can not recover.